Name: Commission Regulation (EEC) No 2435/90 of 21 August 1990 amending Regulation (EEC) No 3418/88 fixing the free-at- frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: prices;  foodstuff;  beverages and sugar;  plant product
 Date Published: nan

 23 . 8 . 90 Official Journal of the European Communities No L 229/5 COMMISSION REGULATION (EEC) No 2435/90 of 21 August 1990 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 two litres or less ; whereas the said Agreements provide for a further reduction in these prices with effect from 1 January 1991 for Algeria, Morocco, Tunisia and Yugoslavia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 54 (8) thereof, Whereas the free-at-frontier reference prices applicable to imports of certain wine products were set by Commission Regulation (EEC) No 3418/88 (3), as last amended by Regulation (EEC) No 3744/89 (4); Whereas the reference prices for the 1990/91 wine year were set by Commission Regulation (EEC) No 2272/90 (s) ; whereas the free-at-frontier reference prices should be adapted accordingly with effect from 1 September 1990 ; Whereas under the terms of the Cooperation Agreements between the Community and certain third countries in the Mediterranean basin, lower reference price are appli ­ cable, subject to annual quotas, for wines originating in the said countries and presented in containers holding HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3418/88 is hereby replaced : (a) as from the date of entry into force of this Regulation and until 31 December 1990 , by Annex I to this Regulation ; (b) as from 1 January 1991 , by Annex II to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 132, 23 . 5 . 199Q, p. 19 . 0 OJ No L 301 , 4. 11 . 1988 , p. 10 . (4) OJ No L 364, 14. 12. 1989, p. 32. (5) OJ No L 204, 2. 8 . 1990, p. 46. A N N E X I 'A N N E X T A B L E 20 -0 9 No L 229/6 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) ap pl ic ab le un til 31 D ec em be r 19 90 TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE CA LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI CA BL E TO TH E TH IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de T ab le A dd it io na l co de 20 09 60 11 Official Journal of the European Communities A dd it io na l co de D es cr ip tio n N ot e C Y . (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) l i  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I l   W hi te : l l I 90 01    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98   O th er : I I 90 02    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I I  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: \ \ I I   W hi te : I I 90 03    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3, 98 3, 98 3, 98 I l   O th er : I 90 04    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W hi te : I I I I 90 05    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h I l 3, 98 3, 98 3, 98 I I O th er : I I I l 90 06    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h I I 3, 98 3, 98 3, 98 I I  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : I I I l W hi te : I I I I I I I 90 07 .    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I   O th er : I I I I 90 08    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3, 98 3, 98 3, 98  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : l I I l i   W h it e : I I I I I 90 09    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 I   O th er : I I I I I 90 10    Pe r % vo l of po te nt ia l al co ho lic str en gt h I I 3, 98 3, 98 3, 98 20 09 60 19 20 09 60 51 23. 8 . 90 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de Pe sc np tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) 23 . 8 . 90 T ab le A dd it io na l co de 20 09 60 51 (c on t'd ) 20 09 60 59 Official Journal of the European Communities 20 09 60 71 W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :  W hi te :   Pe r % vo l of po ten tia l alc oh oli c str en gt h - O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po te nt ia l al co ho lic str en gt h  O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :  W hi te :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :  &lt;- W hi te :   Pe r % vo l of po ten tia l alc oh oli c str en gth  O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :  W hi te :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h 90 11 90 12 90 13 90 14 90 15 90 16 90 19 90 20 90 23 9 0 2 4 90 25 90 26 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 20 09 60 79 20 09 60 90 No L 229/7 T A B L E 2 2 -0 2 R ef er en ce pr ic es fo r w in e ap pl ic ab le un til 31 D ec em be r 19 90 No L 229/8 T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC E S A R E C A L C U L A T E D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E - Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 25 91 00  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er O K : 11 4, 14 K : 10 4, 62 13 1, 06 5 75 87 l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : I I I I I I 91 01   Le ss th an 9 % vo l 0 0 K : 64 ,7 1 K : 55 ,1 9 81 ,6 3 5 75 88 91 02   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 K : 65 ,8 0 K : 56 ,2 8 82 ,7 2 5 75 88 91 03   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 67 ,9 9 K : 58 ,4 7 84 ,9 1 5 75 88 91 04   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 70 ,1 7 K : 60 ,6 5 87 ,0 9 5 75 88 91 05   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 62 ,8 4 89 ,2 8 5 75 88 91 06   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 65 ,0 2 91 ,4 6 5 75 88 91 07   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 67 ,2 1 93 ,6 5 5 75 88 91 08   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 78 ,9 1 K : 69 ,3 9 95 ,8 3 5 75 88 91 09   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 81 ,1 0 K : 71 ,5 8 98 ,0 2 5 75 88 22 04 21 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : | | I l l l l 91 1Q     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l I 59 ,0 8 59 ,0 8 59 ,0 8 I l I 91 11     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l I 61 ,1 6 61 ,1 6 61 ,1 6 I I 9 1 1 2     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I 63 ,9 4 63 ,9 4 63 ,9 4 I I \ l 91 13     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l I I 66 ,7 2 66 ,7 2 66 ,7 2 I I 91 14     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 l l 91 15     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l I l 72 ,2 8 72 ^8 72 ,2 8 I I 91 16 _ _ _ _ Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l I I 75 ,0 6 75 ,0 6 75 ,0 6 l l \ 91 17     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l I l 77 ,8 4 77 ,8 4 77 ,8 4 I l 91 18     Ex ce ed in g 16 % vo l bu t po t ex ce ed in g 17 % vo l I I 80 ,6 2 80 ,6 2 80 ,6 2 l l 91 19     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l l l 83 ,4 0 83 ,4 0 83 ,4 0 l i 91 20     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l I l 86 ,1 8 86 ,1 8 86 ,1 8 I I 91 21     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l | | 88 ,9 6 88 ,9 6 88 ,9 6 l l I 91 22     Ex ce ed in g 20 % vo l I l 90 ,3 5 90 35 90 ,3 5 l i \ 23 . 8 . 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 -, ,, A dd iti on al Ta ble co de 22 04 21 29 (c on t'd ) 91 23  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l 0 0 K : 64 ,7 1 K : 55 ,1 9 81 ,6 3 6 75 89 91 24   9 % vo l or m or e bu t no t ex ee di ng 9,5 % vo l CM 2) K ; 65 ,8 0 K : 56 ,2 8 82 ,7 2 6 75 89 91 25   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 67 ,9 9 K : 58 ,4 7 84 ,9 1 6 75 89 91 26   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l OH 2) K : 70 ,1 7 K : 60 ,6 5 87 ,0 9 6 75 89 \ 91 27   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 62 ,8 4 89 ,2 8 6 75 89 91 28   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 65 ,0 2 91 ,4 6 6 75 89 ; 91 29   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 67 ,2 1 93 ,6 5 6 75 89 9 1 3 0   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 78 ,9 1 K : 63 ,3 9 95 ,8 3 6 75 89 91 31   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 81 ,1 0 K : 71 ,5 8 98 ,0 2 6 75 89 91 32   Le ss th an 9 % vo l 0 0 K : 64 ,7 1 K : 55 ,1 9 81 ,6 3 6 75 90 91 33   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 K : 65 ,8 0 K : 56 ,2 8 82 ,7 2 6 75 90 91 34   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 67 ,9 9 K : 58 ,4 7 84 ,9 1 6 75 90 91 35   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 70 ,1 7 K : 60 ,6 5 87 ,0 9 6 75 90 91 36   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 62 ,8 4 89 ,2 8 6 75 90 I I 91 37   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 65 ,0 2 91 ,4 6 6 75 90 91 38   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 67 ,2 1 93 ,6 5 6 75 90 91 39   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 78 ,9 1 K : 63 ,3 9 95 ,8 3 6 7 5 9 0 91 40   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 81 ,1 0 K : 71 ,5 8 98 ,0 2 6 75 90 22 04 21 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re of an ac tua l alc oh ol ic str en gt h of 15 % vo l: I l 91 41   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 91 42   O th er 0 11 1, 30 11 1, 30 11 1, 30 \ 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 K : 11 4, 14 K : 10 4, 62 13 1, 06 8 75 91 91 44   Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l 0 0 K : 83 ,2 8 K : 73 ,7 6 10 0, 20 8 75 92 9 1 4 5   Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 75 ,9 5 10 2, 39 8 75 92 9 1 4 6   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 78 ,1 3 10 4, 57 8 75 92 \ 9 1 4 7   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 89 ,8 4 K : 80 32 10 6, 76 8 75 92 Official Journal of the European Communities No L 229/9 No L 229/10 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , TN , Y U O th er co u n tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 39  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h : \   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l: l I l    O f a po te nt ia l al co ho lic str en gt h : \ I I \ 91 48     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l I 61 ,8 6 61 ,8 6 61 ,8 6 91 49     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l \ 63 ,9 4 63 , £4 63 ,9 4 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 \ 91 52     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 91 53     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l \ 75 ,0 6 75 ,0 6 75 ,0 6 91 54     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 91 55     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l l . 1 80 ,6 2 80 ,6 2 80 ,6 2 91 56     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 91 57     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l I I 86 ,1 8 86 ,1 8 86 ,1 8 91 58     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l I l 88 ,9 6 88 ,9 6 88 ,9 6 91 59     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 l i 91 60     Ex ce ed in g 20 % vo l 93 ,1 3 93 ,1 3 93 ,1 3 l l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: | | I I I I I I I I \ | |    O f a po te nt ia l al co ho lic str en gt h : | | I l I l I l I l I 91 61     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l \ 64 ,6 4 64 ,6 4 64 ,6 4 l l 91 62     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 66 ,7 2 66 ,7 2 66 ,?2 91 63     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I l 69 ,5 0 69 ,5 0 69 ,5 0 91 64     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l | | 72 ,2 8 72 ,2 8 72 ,2 8 l l 91 65      Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 I \ 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 | | \ ' 91 67     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 \ l 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 91 69     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 l 91 70   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 88 ,9 6 88 ,9 6 - 88 ,9 6 91 71     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 \ 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 94 ,5 2 94 ,5 2 94 ,5 2 \ 91 73 91 74     Ex ce ed ing 20 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l:   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 95 ,9 i 60 ,6 0 95 ,9 1 60 ,6 0 95 ,9 1 60 ,6 0 91 75   O th er 0 11 1, 30 11 1, 30 11 1, 30 Official Journal of the European Communities 23 . 8 . 90 23. 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 39 (c on t'd ) 91 76  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 83 ,2 8 K : 73 ,7 6 10 0, 20 9 75 93 \ 91 77   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 75 ,9 5 10 2, 39 9 75 93 91 78   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 78 ,1 3 -1 04 ,5 7 9 75 93 91 79   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 89 ,8 4 K : 80 ,3 2 10 6, 76 9 75 93 91 80  -r Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 83 ,2 8 K : 73 ,7 6 10 0, 20 9 75 94 91 81   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 75 ,9 5 10 2, 39 9 75 94 \ 91 82  "  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 78 ,1 3 10 4, 57 9 75 94 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 89 ,8 4 K : 80 ,3 2 10 6, 76 9 7 5 9 4 22 04 21 41 91 84 91 85  Li qu eu rw in e fro m Po rto ,M ad eir a an d Se tu ba lm os ca tel as de fin ed in ad di ­ tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu tn ot ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re O th er  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al al co ho lic str en gt h :   11 1, 30 11 7, 50 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 - - 10 8, 94 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 - - 11 1, 13 l 91 88 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 - - 11 3, 31 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 - - 11 5, 50 91 90   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 - - 11 7, 68 91 91   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 - - 11 9, 87 22 04 21 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I 91 92   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 0 64 ,8 0 64 ,8 0 64 ,8 0 91 93    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 11 1, 30 11 1, 30 11 1, 30 91 94    O th er 0 11 7, 50 11 7, 50 11 7, 50 Official Journal of the European Communities No L 229/11 No L 229/12 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 49 (c on t'd ) 91 95  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 46 ,6 2 46 ,6 2 46 ,6 2 91 96   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l CM 2) K : 92 ,0 2 K : 82 ,5 0 10 8, 94 l 91 97   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 94 ,2 1 K : 84 ,6 9 11 1, 13 I 91 98   Ex ce ed in g 16 % vo l bu t np t ex ce ed in g 16 ,5 % vo l 0 0 K : 96 ,3 9 K : 86 ,8 7 11 3, 31 I I 91 99   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 98 ,5 8 K : 89 ,0 6 11 5, 50 I 92 00   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 10 0, 76 K : 91 ,2 4 11 7, 68 \ 92 01   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 0 K : 10 2, 95 K : 93 ,4 3 11 9, 87 92 02  " "E xc ee di ng 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 K : 92 ,0 2 K : 82 ,5 0 10 8, 94 92 03   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 94 ,2 1 K : 84 ,6 9 11 1, 13 92 04   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 K : 96 ,3 9 K : .8 6, 87 11 3, 31 \ 92 05   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 98 ,5 8 K : 89 ,0 6 11 5, 50 92 06   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 10 0, 76 K : 91 ,2 4 11 7, 68 l 92 07   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 K : 10 2, 95 K : 93 ,4 3 11 9, 87 22 04 21 51 92 08  Li qu eu r wi ne fro m Po rto , M ad eir a an d Se tu ba l m os ca tel as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al alc oh ol ic str en gt h : - - 13 4, 30 92 09   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 - - 12 2, 05 I I I 92 10   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 - - 12 4, 24 I I 92 11   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 - - 12 6, 42 I I \ 92 12   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 - - 12 8, 61 92 13   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 - - 13 0, 79 92 14   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 - - 13 2, 98 l 9 2 1 5   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 - - 13 5, 16 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 - - 13 7, 35 22 04 21 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 92 17   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 78 ,4 0 78 ,4 0 78 ,4 0 92 18   O th er 0 13 4, 30 13 4, 30 13 4, 30 \ I Official Journal of the European Communities 23 . 8 . 90 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de 23 . 8 . 90 T ab le A dd it io na l co de 22 04 21 59 (c on t'd ) A dd iti on al co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l)  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l O 47 ,2 7 47 ,2 7 47 ,2 7 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 48 ,5 6 48 ,5 6 48 ,5 6 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 49 ,8 6 49 ,8 6 49 ,8 6 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 51 ,1 5 51 ,1 5 51 ,1 5 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 52 ,4 5 52 ,4 5 52 ,4 5 92 24  , Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 53 ,7 4 53 ,7 4 53 ,7 4 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 55 ,0 4 55 ,0 4 55 ,0 4 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e, of an ac tu al al co ho lic str en gt h : 0 56 ,3 3 56 ,3 3 56 ,3 3 92 27   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l em K : 10 5, 13 K : 95 ,6 1 12 2, 05 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l OH 2) K : 10 7, 32 K : 97 ,8 0 12 4, 24 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 10 9, 50 K : 99 ,9 8 12 6, 42 92 30   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 11 1, 69 K : 10 2, 17 12 8, 61 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 11 3, 87 K : 10 4, 35 13 0, 79 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 K : 11 6, 06 K : 10 6, 54 13 2, 98 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 8, 24 K : 10 8, 72 13 5, 16 92 34   Ex ce ed in g 21 ,5 % vo l bu t no te xc ee di ng 22 % vo l  O th er w in e, of an ac tu al alc oh ol ic str en gt h : 0 0 K : 12 0, 43 K : 11 0, 91 13 7, 35 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 K : 10 5, 13 K : 95 ,6 1 12 2, 05 92 36 Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 7, 32 K : 97 ,8 0 12 4, 24 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 10 9, 50 K : 99 ,9 8 12 6, 42 92 38 Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 K : 11 1, 69 K : 10 2, 17 12 8, 61 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 11 3, 87 K : 10 4, 35 13 0, 79 92 40   Ex ce ed ing 20 ,5 % vo l bu tn ot ex ce ed in g 21 % vo l 0 0 K : 11 6, 06 K : 10 6, 54 13 2, 98 92 41 Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 8, 24 K : 10 8, 72 13 5, 16 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 0 0 K : 12 0, 43 K : 11 0, 91 13 7, 35 92 43 In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 l i 86 ,7 0 86 ,7 0 86 ,7 0 92 44   O th er I l l l 14 1, 60 14 1, 60 14 1, 60 Official Journal of the European Communities 22 04 21 90 Nn T. 7.29 / 13 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z, M A, TN , Y U (E CU /h l) O th er co u n tr ie s (E CU /h l) T ab e A dd it io na l co de No L 229/14 W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o C ha pt er 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 22 04 21 90 (c on t'd )  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 23 % vo l  Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l  Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l W hi te w in e, of an ac tu al al co ho lic str en gt h : 92 45 92 46 92 47 92 48 92 49 92 50 92 51 92 52 92 53 9 2 5 4 92 55 92 56  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l  Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 0 (') (') 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 K : 12 2, 61 K : 12 4, 80 K : 12 6, 98 K : 12 9, 17 K : 12 2, 61 K : 12 4, 80 K : 12 6, 98 K : 12 9, 17 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 K : 11 3, 09 K : 11 5, 28 K : 11 7, 46 K : 11 9, 65 K : 11 3, 09 K : 11 5, 28 K : 11 7, 46 K : 11 9, 65 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 13 9, 53 14 1, 72 14 3, 90 14 6, 09 13 9, 53 14 1, 72 14 3, 90 14 6, 09  Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l O th er w in e, of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l  Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l  Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0 0 0 (') Official Journal of the European Communities 22 04 29 25 95 00 95 01 0 0 10 9, 91 88 ,7 6 10 9, 91 88 ,7 6 10 9, 91 88 ,7 6 11 11 75 95 75 95 W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s  O th er O th er w in e :  In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l   9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l 75 96 75 96 75 96 75 9 6 75 96 75 96 75 96 75 96 75 96 95 02 95 03 95 04 95 05 95 06 95 07 95 08 95 09 95 10 ')( 2) ')( 2) ')( 2) ¢)( 2) ')( 2) ')( 2) ')( 2) ')( 2) ')( 2) 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 11 11 11 11 11 11 11 11 11   Ex ce ed ing 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 23. S. 90 C N co de A dd it io na l co de D es cr ip tio n 23. 8 . 90 22 04 29 25 (c on t'd ) 95 11 9 5 1 2 95 13 95 14 95 15 95 16 95 17 95 18 95 19 O th er ,o f an ac tu al al co ho lic str en gt h :  Le ss th an 9 % vo l  9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l  Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l  Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l  Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l  Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l  Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 22 04 29 29 PY DZ ,M A, TN , Ot he r XT  Y U co un tri es N o te (E CU /h l)  (E CU /h l) (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 0 0 39 33 39 ,3 3 39 ,3 3 11 75 96 0 0 40 ,4 2 40 ,4 2 40 ,4 2 11 75 96 O O 42 ,6 1 42 ,6 1 42 ,6 1 11 75 96 O O 44 ,7 9 44 ,7 9 44 ,7 9 11 75 96 0 0 46 ,9 8 46 ,9 8 46 ,9 8 11 75 96 O O 49 ,1 6 49 ,1 6 49 ,1 6 11 75 96 O O 51 ,3 5 51 ,3 5 51 ,3 5 11 75 96 O O 53 ,5 3 53 ,5 3 53 ,5 3 11 75 96 O O 55 ,7 2 55 ,7 2 55 ,7 2 11 75 96 59 ,0 8 59 ,0 8 59 ,0 8 61 ,1 6 61 ,1 6 61 ,1 6 63 ,9 4 63 ,9 4 63 ,9 4 66 ,7 2 66 ,7 2 66 ,7 2 69 ,5 0 69 ,5 0 69 ,5 0 72 ,2 8 72 ,2 8 72 ,2 8 \ 75 ,0 6 75 ,0 6 75 ,0 6 77 ,8 4 77 ,8 4 77 ,8 4 80 ,6 2 80 ,6 2 80 ,6 2 83 ,4 0 83 ,4 0 83 ,4 0 86 ,1 8 86 ,1 8 86 ,1 8 88 ,9 6 88 ,9 6 88 ,9 6 90 ,3 5 90 ,3 5 90 ,3 5 \ Official Journal of the European Communities Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tua l alc oh oli c str en gt h of :  12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:   O f a po te nt ia l al co ho lic str en gt h :    8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 95 20 95 21 95 22 95 23 9 5 2 4 95 25 95 26 95 27 95 28 95 29 95 30 95 31 9 5 3 2    Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l No L 229/15    Ex ce ed in g 20 % vo l No L 229/16 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A, T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 29 (c on t'd )  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of \ \ \ \ an ac tu al al co ho lic str en gt h : I I 95 33    Le ss th an 9 % vo l 0 0 60 ,4 8 60 ,4 8 60 ,4 8 12 75 97 95 34    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 61 ,5 7 61 ,5 7 61 ,5 7 12 75 97 95 35    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 63 ,7 6 63 ,7 6 63 ,7 6 12 75 97 95 36    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 65 ,9 4 65 ,9 4 65 ,9 4 12 75 97 95 37 *    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 68 ,1 3 68 ,1 3 68 ,1 3 12 75 97 95 38    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 70 31 70 31 70 31 12 75 97 95 39    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 7 2 3 72 ,5 0 72 ,5 0 12 75 97 95 40    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 74 ,6 8 74 ,6 8 74 ,6 8 12 75 97 95 41    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 76 ,8 7 76 ,8 7 76 ,8 7 12 79 57   Q th er ,o f an ac tu al alc oh ol ic str en gt h : l l l l 95 42    Le ss th an 9 % vo l 0 0 39 33 39 33 39 33 12 75 97 l 95 43    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 12 75 97 95 44    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 12 75 97 95 45    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 12 75 97 l 95 46    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 12 7 5 9 7 95 47    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 12 7 5 9 7 I 95 48    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 35 51 35 51 35 12 7 5 9 7 95 49    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ^5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 12 75 97 95 50    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 12 7 5 9 7 | |  O th er w in e : I l I l l l i   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of ail ac tu al al co ho lic str en gt h : I I 95 51    Le ss th an 9 % vo l 0 0 60 ,4 8 60 ,4 8 60 ,4 8 12 75 98 95 52    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 61 ,5 7 61 ,5 7 61 ,5 7 12 75 98 \ 95 53    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 63 ,7 6 63 ,7 6 63 ,7 6 12 75 98 95 54    Ex ce ed ing 10 % vo lb ut no t ex ce ed in g 10 ,5 % vo l 0 0 65 ,9 4 65 ,9 4 65 ,9 4 12 75 98 l 95 55    Ex ce ed in g 10 ,5 % vo l bu tn ot ex ce ed in g 11 % vo l 0 0 68 ,1 3 68 ,1 3 68 ,1 3 12 75 98 95 56    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 70 31 70 31 70 31 12 75 98 95 57 -    Ex ce ed ing 11 ,5% vo lb ut no te xc ee din g 12 % vo l 0 0 7 2 3 72 ,5 0 72 ,5 0 12 75 98 95 58    Ex ce ed in g 12 % vo lb ut no t ex ce ed in g 12 ^ % vo l 0 0 74 ,6 8 74 ,6 8 74 ,6 8 12 75 98 95 59  Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 76 ,8 7 76 ,8 7 76 ,8 7 12 75 98 Official Tournal of the European Communities 23. 8 . 90 23 . 8 . 90 C N co de A dd it io na l :c od e D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 29 (c on t'd ) 95 60   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Le ss th an 9 % vo l C) (2) 39 ,3 3 39 ,3 3 39 ,3 3 12 75 98 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9, 5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 12 75 98 95 62    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 12 75 98 95 63    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 12 75 98 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 12 75 98 95 65    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 12 75 98 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 35 51 ,3 5 51 ,3 5 12 75 98 95 67    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 12 75 98 95 6 8    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 12 7 5 9 8 22 04 29 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e l l l co m bi ne d no m en cla tu re of an ac tua l alc oh ol ic str en gt h of 15 % vo l: | | l l I l l 95 69   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 \ \   O th er : \ \ l l I l \ 95 70    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 I l I l 95 71    O th er 0 69 ,0 0 69 ,0 0 69 ,0 0 I l l l  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : l l l l I l 95 72   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s 0 10 9, 91 10 9, 91 10 9, 91 14 7 5 9 9 95 73  -i- O th er 0 88 ,7 6 88 ,7 6 88 ,7 6 14 7 5 9 9 \ \  O th er w in e : l i \ l l   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of l i l i l l l l an ac tu al al co ho lic str en gt h : l l I 95 74    Ex ce ed in g 13 % vo lb ut no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 14 7 6 1 4 95 75    Ex ce ed ing 13 ,5 % vo lb ut no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 14 76 14 95 76    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 14 76 14 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 85 ,6 1 85 ,6 1 85 ,6 1 14 76 14 l i   O th er , of an ac tu al al co ho lic str en gt h : l l l l 95 78    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 , 9 0 57 ,9 0 57 ,9 0 14 76 14 95 79    Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 14 76 14 95 80    Ex ce ed ing 14 % vo lb ut no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 X ? 62 ,2 7 1 4 76 14 95 81    Ex ce ed ing 14 ,5 % vo lb ut no t ex ce ed in g 15 % vo l 0 0 64 ,4 6 64 ,4 6 64 ,4 6 I4 76 14 Official Journal of the European Communities No L 229/17 No L 229/18 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 29 39  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 95 82     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 61 ,8 6 61 ,8 6 61 ,8 6 I l 95 83     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,9 4 63 ,9 4 63 ,9 4 l I 95 84     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 l 95 85   _ _ Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 l ' 95 86     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l I 72 ,2 8 72 ,2 8 72 ,2 8 I l 95 87     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l I 75 ,0 6 75 ,0 6 75 ,0 6 I l 95 88     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l l i 77 ,8 4 77 ,8 4 77 ,8 4 I l l 95 89     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 l l 95 90     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 l 95 91     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l I I 86 ,1 8 86 ,1 8 86 ,1 8 I l 95 92     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 I I 95 93     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 95 94     Ex ce ed in g 20 % vo l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 93 ,1 3 93 ,1 3 93 ,1 3 95 95     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,6 4 64 ,6 4 64 ,6 4 l 95 96     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 | | 95 97     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 I l 95 98     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 l 95 99     Ex ce ed ing 12 % vo l bu t no t ex ce ed ing 13 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 l i 96 00     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 77 ,8 4 77 ,8 4 77 ,8 4 | | I 96 01     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 80 ,6 2 80 ,6 2 80 ,6 2 I I 96 02    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 \ \ 96 03     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 | | 96 04     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 | | I l l 96 05     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 91 ,7 4 91 ,7 4 91 ,7 4 I l l 96 06     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 94 ,5 2 94 ,5 2 94 ,5 2 l 96 07     Ex ce ed in g 20 % vo l  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 95 ,9 1 95 ,9 1 95 ,9 1 \ 96 08   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 Official Journal of the European Communities 23. 8 . 90 23. 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 39 (c on t'd ) 96 09 96 10   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s    O th er  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 90 ,1 5 69 ,0 0 90 ,1 5 69 ,0 0 90 ,1 5 69 ,0 0 96 11    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 15 76 18 96 12    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 18 96 13    Ex ce ed in g 14 % vo lb ut no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 18 96 14    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er , of an ac tu al al co ho lic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 18 96 15    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 15 76 18 I 96 16    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 15 76 18 96 17    Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 ,5 % vo l 0 0 62 ,2 7 62 ,2 7 62 ,2 7 15 76 18 96 18    Ex ce ed in g 14 ,5 % vo lb ut no t ex ce ed in g 15 % vo l  O th er w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 18 l 96 19    Ex ce ed in g 13 % vo lb ut no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 15 76 19 I 96 20    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l  " 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 19 \ 96 21    Ex ce ed in g 14 % vo lb ut no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 19 l 96 22    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er , of an ac tu al al co ho lic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 19 l 96 23    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 15 76 19 96 24    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 . 60 ,0 9 60 ,0 9 15 76 19 \ 96 25    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 ,2 7 62 ,2 7 15 76 19 96 26    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 19 22 04 29 41  Li qu eu r wi ne fro m Po rto , M ad eir a an d Se tu ba l m os ca tel as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In co nt ain er s ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: I 96 27    Of an ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re  -  90 ,1 5 I 96 28    O th er   96 ,3 5 l i Official Journal of the European Communities No L 229/ 19 No L 229/20 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 41 (c on t'd ) 22 04 29 45 22 04 29 49 96 29 96 30 96 31 96 32 96 33 96 34 96 35 96 36 96 37 96 38 96 39 96 40 96 41 96 42 96 43 96 44 96 45 96 46 96 47 O th er :    Of an ac tua la lco ho lic str en gth of 15 % vo la nd ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re    O th er  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er :    In co nt ain er sh ol di ng iri or e th an 2 lit re sb ut no tm or e th an 20 lit re s:     O f an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re     O th er    O th er :     Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re   O th er (') 0) 0 0 0 0 (l) 0 C) 0 (') (') 0 0 0 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 69 .0 0 75 ,2 0 87 .7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 .0 1 73 ,2 0 75 ,3 8 77 ,5 7 64 .8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 Official Journal of the European Communities 23. 8 . 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 49 (c on t'd ) 96 48 96 49 96 50 96 51 96 52 96 53 96 54 96 55 96 56 96 57 96 58 96 59 96 60 96 61 96 62 96 63 96 64 96 65 96 66 96 67 96 68 96 69 9^ 70 96 71 96 72  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te w in e :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit res ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er , of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed ing 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (2) CM 2) 0 0 0 0 O O O O 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 46 ,6 2 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 77 ,5 7 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 77 ,5 7 46 ,6 2 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 77 ,5 7 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 77 ,5 7 46 ,6 2 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 87 ,7 9 89 ,9 8 92 ,1 6 94 ,3 5 96 ,5 3 98 ,7 2 66 ,6 4 68 ,8 3 71 ,0 1 73 ,2 0 75 ,3 8 77 ,5 7 Official Journal of the European Communities No L 229/21 No L 229/22 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 51  Li qu eu r w in e fro m Po rto , M ad eir a an d Se tu ba l m os ca te l as de fin ed in ad di tio na l no te 4 (c) to Ch ap te t 22 of th e co m bi ne d ne m en cl at ur e : I I | 96 73   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t nd t m or e th an 20 lit re s | |   11 3, 15 I 96 74   O th er   92 ,0 0 2 2 0 4 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of ah ac tu al al co ho lic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0   10 0, 90 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0  iv  10 3, 09 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   10 5, 27 I I 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l C)   10 7, 46 I I 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') .   10 9, 64 I l 96 80    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   11 1, 83 | | 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   11 4, 01 I I 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : (') 11 6, 20 96 83    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0   79 ,7 5 l 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0   81 ,9 4 I 96 85    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   84 ,1 2 " I l \ 96 86    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   86 ,3 1 I I \ 96 87    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0   88 ,4 9 I I \ 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0)   90 ,6 8 I I l 96 89    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l C)   92 ,8 6 I I I 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   95 ,0 5 | | 22 04 29 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I I 96 91   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : (2) 78 ,4 0 78 ,4 0 78 ,4 0 96 92    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s (2) 11 3, 15 11 3, 15 11 3, 15 l l l 96 93    O th er 0 92 ,0 0 92 ,0 0 92 ,0 0 l i Official Journal of the European Communities 23. 8 . 90 23 . 8 . 90 Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 59 (c on t'd )  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o C ha pt er 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 96 94 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,2 7 47 ,2 7 47 ,2 7 96 95   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 48 ,5 6 48 ,5 6 48 ,5 6 96 96   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 49 ,8 6 49 ,8 6 49 ,8 6 96 97 Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 51 ,1 5 51 ,1 5 51 ,1 5 l 96 98 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 52 ,4 5 52 ,4 5 52 ,4 5 96 99 Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 53 ,7 4 53 ,7 4 53 ,7 4 l 97 00   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 55 ,0 4 55 ,0 4 55 ,0 4 97 01   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : (2) ' 56 ,3 3 56 ,3 3 ¢ 56 ,3 3 97 02  Ex ce ed ing 18 % vo lb ut no te xc ee din g 18 ,5 % vo l 0 0 10 0, 90 10 0, 90 10 0, 90 97 03  Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 10 3, 09 10 3, 09 10 3, 09 9 7 0 4  Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 10 5, 27 10 5, 27 10 5, 27 97 05    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 10 7, 46 10 7, 46 10 7, 46 97 06  Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 10 9, 64 10 9, 64 10 9, 64 \ 97 07    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 11 1, 83 11 1, 83 11 1, 83 97 08  Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 11 4, 01 11 4, 01 11 4, 01 97 09    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 11 6, 20 11 6, 20 11 6, 20 9 7 1 0  Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 79 ,7 5 79 ,7 5 79 ,7 5 \ 97 11    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 81 ,9 4 8t ,9 4 81 ,9 4 97 12    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 84 ,1 2 84 ,1 2 84 ,1 2 l 97 13    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 86 ,3 1 86 ,3 1 86 ,3 1 97 14    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 88 ,4 9 88 ,4 9 88 ,4 9 \ 97 15  Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 90 ,6 8 90 ,6 8 90 ,6 8 97 16  Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 92 ,8 6 92 ,8 6 92 ,8 6 \ \ 97 17    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 95 ,0 5 95 ,0 5 95 ,0 5 No L 229/23 SFo L 229/24 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 2 2 0 4 29 59 (c on t'd )  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of ail ac tu al alc oh ol ic str en gt h : 97 18    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 1O 0&gt; 9Q 10 0, 90 10 0, 90 \ \ 97 19    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 10 3, 09 10 3, 09 10 3, 09 I 97 20    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 10 5, 27 10 5, 27 10 5, 27 I \ 97 21    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 10 7, 46 10 7, 46 10 7, 46 I \ 9 7 2 2    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 10 9, 64 10 9, 64 10 9, 64 \ 97 23    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 11 1, 83 11 1, 83 11 1, 83 \ \ 97 24    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l '0 0 11 4, 01 11 4, 01 11 4, 01 97 25    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 11 6, 20 11 6, 20 11 6, 20 97 26    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 79 ,7 5 79 ,7 5 79 ,7 5 I 97 27    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 81 ,9 4 81 ,9 4 81 ,9 4 97 28    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 84 ,-1 2 84 ,1 2 84 ,1 2 I 97 29    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 86 ,3 1 86 ,3 1 86 ,3 1 97 30    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 88 ,4 9 88 ,4 9 88 ,4 9 97 31    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 90 ,6 8 90 ,6 8 90 ,6 8 I I l 97 32    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 92 ,8 6 92 ,8 6 92 ,8 6 I 97 33    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 95 ,0 5 95 ,0 5 95 ,0 5 22 04 29 90  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I I \ 97 34   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : I 86 ,7 0 86 ,7 0 86 ,7 0 - 97 35    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: ' l l 12 0, 45 12 0, 45 12 0, 45 \ 97 36    O th er  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 99 ,3 0 99 ,3 0 99 ,3 0 \ 97 37   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l l l 57 ,6 3 57 ,6 3 57 ,6 3 \ 97 38   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l l l 58 ,9 2 58 ,9 2 58 ,9 2 - 97 39   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l \ 60 ,2 2 60 ,2 2 60 ,2 2 97 40   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l l l 61 ,5 1 61 ,5 1 61 ,5 1 Official Journal of the European Communities 23. 8 . 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 90 (c on t'd )  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of I an ac tua l alc oh oli c str en gt h : 97 41    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 0 11 8, 38 11 8, 38 11 8, 38 97 42    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 12 0, 57 12 0, 57 12 0, 57 97 43    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 2, 75 12 2, 75 12 2, 75 97 44    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 12 4, 94 12 4, 94 12 4, 94   O th er ,o f an ac tu al al co ho lic str en gt h : \ 97 45    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 0) 97 ,2 3 97 ,2 3 97 ,2 3 l 97 46    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l O 99 ,4 2 99 ,4 2 99 ,4 2 l 97 47    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 1, 60 10 1, 60 10 1, 60 \ 97 48    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0 10 3, 79 10 3, 79 10 3, 79 \ | |  O th er w in e : | 1 \ I l   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of | | \ I l l an ac tu al al co ho lic str en gt h ; l l I I l l I 97 49    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l C) 11 8, 38 11 8, 38 11 8, 38 97 50    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 0 12 0, 57 12 0, 57 12 0, 57 I I 97 51    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 12 2, 75 12 2, 75 12 2, 75 I l 97 52    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0) 12 4, 94 12 4, 94 12 4, 94 l \ \   O th er , of an ac tu al al co ho lic str en gt h : \ 97 53    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l C) 97 ,2 3 97 ,2 3 97 ,2 3 I l 97 54    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 0 99 ,4 2 99 ,4 2 99 ,4 2 \ 97 55    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 0 10 1, 60 10 1, 60 10 1, 60 I 97 56    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 0 10 3, 79 10 3, 79 10 3, 79 22 04 30 91 | |  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : l l   W h it e : l i 97 57    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3, 98 3, 98 3, 98 \ I l   O th er : \ I 97 58    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : \ | |   W h it e : l \ 97 59    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 l i   O th er : l 97 60    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  3, 98 3, 98 3, 98 \ \ Official Journal of the European Communities No L 229/25 No L 229/26 C N co de A dd iti on al co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W hi te : I I 97 61    Pe r % vo l of po te nt ia l al co ho lic str en gt h   O th er : 3, 98 3, 98 3, 98 9 7 6 2    Pe r % vo l of po te nt ia l al co ho lic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:   W hi te : 3, 98 3, 98 3, 98 97 63  Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 9 7 6 4    Pe r % vo l of po te nt ia l al co ho lic str en gt h \ 3, 98 3, 98 3, 98 (') Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo l ac tua l alc oh oli c str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. (*) If th e to tal dr y ex tra ct of a pr od uc te xc ee ds th e m ax im um qu an tit ies se to ut in ad di tio na ln ot e 3 (B )o fC ha pt er 22 of th e co m bi ne d no m en cla tu re ,t he pr od uc ti st o be cla ssi fie d in th e hi gh er ca teg or y of th e co m bi ne d no m en cla tu re ,t he ref ere nc e pr ice to be ap pli ed be in g th at of the ne w co de .W he re th e ne w CN co de ha s sev era l ad dit ion al co de s, th e fir st th er eo f wi ll ap pl y.' Official Journal of the European Communities 23 . 8 . 90 23. 8 . 90 A N N E X II 'A N N E X T A B L E 20 -0 9 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) fr om 1 Ja nu ar y 19 91 T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC ES A R E C A LC U LA TE D B Y D E D U C T IN G T H E D U T Y A PP LI C A B LE T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E FE R E N C E PR IC E SH O W N IN T H E T A B L E M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de T ab le A dd it io na l co de 20 09 60 11 Official Journal of the European Communities 20 09 60 19 A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l)  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I I -  W hi te : \ 90 01 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 -  O th er : I I I \ \ 90 02 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 | | - W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : I l I I I I - - W hi te : l l \ 90 03 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h I 3, 98 3, 98 3, 98 I I -  O th er : \ 90 04 -   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h I I 3, 98 3, 98 3, 98 - W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I I l I I I l -  W hi te : I I I l I l 90 05 -   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h I I 3, 98 3, 98 3, 98 I -  O th er : I I \ \ 90 06 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h I 3, 98 3, 98 3, 98 I l - W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: I I I I l I I - - W hi te : I l I l I l 90 07 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h i l 3, 98 3, 98 3, 98 -  O th er : I I I l I l 90 08 -   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 98 3, 98 3, 98 - W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I l -  W h it e : l i 90 09 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h I l 3, 98 3, 98 3, 98 I -  O th er : I I I I \ \ 90 10 -   Pe r % vo l of po ten tia l alc oh ol ic str en gt h I l 3, 98 3, 98 3, 98 20 09 60 51 No L 229/27 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e D Z, M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) C Y (E CU /h l) No L 229/28 T ab le A dd it io na l co de 20 09 60 51 (c on t'd ) 20 09 60 59 Official Journal of the European Communities W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:  W hi te :   Pe r % vo l of po ten tia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :  W hi te :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  O th er :   Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 20 09 60 71 90 11 90 12 90 13 90 14 90 15 90 16 90 19 90 20 90 23 90 24 90 25 90 26 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3, 98 3 5 8 20 09 60 79 20 09 60 90 23. 8 . 90 T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e fr om 1 Ja nu ar y 19 91 23 . 8 . 90 TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE CA LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI C A B LE TO TH E T H IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 25 91 00  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er 0 K : 11 4, 14 K : 99 ,3 4 13 1, 06 5 75 87 I  O th er w in e, of an ac tu al al co ho lic str en gt h : I 91 01   L es s th an 9 % vo l 0 0 K : 64 ,7 1 K : 49 ,9 1 81 ,6 3 5 75 88 91 02   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 K : 65 ,8 0 K : 51 ,0 0 82 ,7 2 5 75 88 91 03   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 67 ,9 9 K : 53 ,1 9 84 ,9 1 5 75 88 l 91 04   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 70 ,1 7 K : 55 ,3 7 87 ,0 9 5 75 88 91 05   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 57 ,5 6 89 ,2 8 5 75 88 91 06   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 59 ,7 4 91 ,4 6 5 75 88 9 1 0 7   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 61 ,9 3 93 ,6 5 5 75 88 91 08   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 78 ,91 K : 64 ,1 1 95 ,8 3 5 75 88 22 04 21 29 91 09 '   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h of : 0 0 K : 81 ,1 0 K : 66 ,3 0 98 ,0 2 5 75 88 l l   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l: ! ! I l I l l    O f a po te nt ia l al co ho lic str en gt h : \ l | | l l 91 10     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 59 ,0 8 59 ,0 8 59 ,0 8 I l 91 11     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l I 61 ,1 6 61 ,1 6 61 ,1 6 l l \ 9 1 1 2     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,9 4 63 ,9 4 63 ,9 4 91 13     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 \ 9 1 1 4     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l \ 69 ,5 0 69 ,5 0 69 ,5 0 \ 9 U 5     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l - 72 ,2 8 72 ,2 8 72 ,2 8 \ 91 16     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 75 ,0 6 75 ,0 6 75 ,0 6 \ 91 17     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l I 77 ,8 4 77 ,8 4 77 ,8 4 91 18     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l \ 80 ,6 2 80 ,6 2 80 ,6 2 91 19  Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 91 20     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l \ 86 ,1 8 86 ,1 8 86 ,1 8 \ 91 21     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 88 ,9 6 88 ,9 6 88 ,9 6 I 91 22     Ex ce ed in g 20 % vo l \ 90 ,3 5 90 ,3 5 90 ,3 5 \ I No L 229/29 No L 229/30 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co u n tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 21 29 (c on t'd ) 91 23  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l 0 0 K : 64 ,7 1 K : 49 ,9 1 81 ,6 3 6 75 89 9 1 2 4   9 % vo l or m or e bu t no t ex ee di ng 9,5 % vo l 0 0 K : 65 ,8 0 K : 51 ,0 0 82 ,7 2 6 75 89 9 1 2 5   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K : 67 ,9 9 K : 53 ,1 9 84 ,9 1 6 7 5 8 9 9 1 2 6   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 70 ,1 7 K : 55 ,3 7 87 ,0 9 6 75 89 91 27   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 57 ,5 6 89 ,2 8 6 7 5 8 9 91 28   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 59 ,7 4 91 ,4 6 6 7 5 8 9 91 29  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 61 ,9 3 93 ,6 5 6 75 89 \ 91 30   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 K : 78 ,9 1 K : 64 ,1 1 95 ,8 3 6 7 5 8 9 91 31   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 81 ,1 0 K : 66 ,3 0 98 ,0 2 6 7 5 8 9 91 32   Le ss th an 9 % vo l 0 0 K : 64 ,7 1 K : 49 ,9 1 81 ,6 3 6 75 90 91 33   9 % vo l or m or e bu t no t ex ce ed in g 9, 5 % vo l 0 0 K : 65 ,8 0 K : 51 ,0 0 82 ,7 2 6 75 90 91 34   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 K ; 67 ,9 9 K : 53 ,1 9 84 ,9 1 6 75 90 91 35   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 K : 70 ,1 7 K : 55 ,3 7 87 ,0 9 6 75 90 91 36   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 K : 72 ,3 6 K : 57 ,5 6 89 ,2 8 6 75 90 I 91 37   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 K : 74 ,5 4 K : 59 ,7 4 91 ,4 6 6 75 90 91 38   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 K : 76 ,7 3 K : 61 ,9 3 93 ,6 5 6 75 90 l 91 39   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ^5 % vo l 0 0 K : 78 ,9 1 K : 64 ,1 1 95 ,8 3 6 75 90 91 40   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 K : 81 ,1 0 K : 66 ,3 0 98 ,0 2 6 75 90 22 04 21 35  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l: I I I 91 41   In ten de d fo r pr oc es sin g in to pr od uc ts no t Ca llin g wi th in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 l l I 91 42   O th er 0 11 1, 30 11 1, 30 11 1, 30 l l 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 K : 11 4, 14 K : 99 ,3 4 13 1, 06 8 75 91 91 44   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 83 ,2 8 K : 68 ,4 8 10 0, 20 8 75 92 91 45   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 70 ,6 7 10 2, 39 8 7 5 9 2 9 1 4 6   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 72 ,8 5 10 4, 57 8 75 92 91 47   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 89 ,8 4 iC : 75 ,0 4 10 6, 76 8 75 92 Official journal of the European Communities 23. 8 . 90 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de 23 . 8 . 90 T ab le A dd it io na l co de 22 04 21 39 A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l)  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ;o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l: \ l l \    O f a po te nt ia l alc oh ol ic str en gt h : \ \ 91 48     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l I I 61 ,8 6 61 ,8 6 61 ,8 6 91 49     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l \ 63 ,9 4 63 ,9 4 63 ,9 4 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I l 66 ,7 2 66 ,7 2 66 ,7 2 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 91 52     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 72 ,2 8 72 ,2 8 72 ,2 8  91 53     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l I 75 ,0 6 75 ,0 6 75 ,0 6 91 54    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l I l 77 ,8 4 77 ,8 4 77 ,8 4 9 1 5 5     Ex ce ed ing 15 % vo l bu t no t ex ce ed in g 16 % vo l I I 80 ,6 2 80 ,6 2 80 ,6 2 91 56     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l I I 83 ,4 0 83 ,4 0 83 ,4 0 91 57     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 91 58     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l I 88 ,9 6 88 ,9 6 88 ,9 6 91 59     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l I I 91 ,7 4 91 ,7 4 91 ,7 4 91 60     Ex ce ed in g 20 % vo l   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    Of a po ten tia l alc oh oli c str en gt h : 93 ,1 3 93 ,1 3 93 ,1 3 91 61     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,6 4 64 ,6 4 64 ,6 4 91 62     Ex ce ed in g 9 % vo l bu t rio t ex ce ed in g 10 % vo l 66 ,7 2 66 ,7 2 66 ,7 2 91 63     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 69 ,5 0 69 ,5 0 69 ,5 0 91 64     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 72 ,2 8 72 ,2 8 72 ,2 8 91 65     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l | | 75 ,0 6 75 ,0 6 75 ,0 6 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l I 77 ,8 4 77 ,8 4 77 ,8 4 91 67     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l I 80 ,6 2 80 ,6 2 80 ,6 2 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 83 ,4 0 83 ,4 0 83 ,4 0 91 69     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 86 ,1 8 86 ,1 8 86 ,1 8 91 70     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l I 88 ,9 6 88 ,9 6 88 ,9 6 91 71     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l I 91 ,7 4 91 ,7 4 91 ,7 4 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 94 ,5 2 94 ,5 2 94 ,5 2 91 73     Ex ce ed in g 20 % vo l 95 ,9 1 95 ,9 1 95 ,9 1 Official Journal of the European Communities No L 229/31 No L 229/32 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A d d it io n al co de 22 04 21 39 (c on t'd ) I  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e of an ac tu al al co ho lic str en gt h of 15 % vo l: \ 91 74   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 60 ,6 0 60 ,6 0 60 ,6 0 91 75   O th er  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al al co ho lic str en gt h : 0 11 1, 30 11 1, 30 11 13 0 91 76   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l n o K : 83 ,2 8 K : 68 ,4 8 10 0, 20 9 75 93 91 77   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 70 ,6 7 10 23 9 9 75 93 91 78   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 72 ,8 5 10 4, 57 9 75 93 91 79   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 0 0 K : 89 ,8 4 K : 75 ,0 4 10 6, 76 9 7 5 9 3 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 K : 83 ,2 8 K : 68 ,4 8 10 0, 20 9 75 94 91 81   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 K : 85 ,4 7 K : 70 ,6 7 10 2, 39 9 7 5 9 4 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 K : 87 ,6 5 K : 72 ,8 5 10 4, 57 9 7 5 9 4 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 K : 89 ,8 4 K : 75 ,0 4 10 6, 76 9 7 5 9 4 22 04 21 41  W in e fro m To ka y; (A sz u an d Sz am or od ni )o fa n ac tu al al co ho lic str en gt h : l 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 - - 10 8, 94 I I 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 - - 11 1, 13 | | - 91 88   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 - - 11 33 1 \ l 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 - - 11 5, 50 \ \ 91 90   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 - - 11 7, 68 91 91   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 - - 11 9, 87 2 2 0 4 21 49 I  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : 91 92 In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 0 64 ,8 0 64 ,8 0 64 ,8 0 - 91 93    O fa n ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 11 13 0 11 1, 30 11 13 0 91 94 O th er 0 11 7, 50 11 7, 50 11 7, 50 \ Official Journal of the European Communities 23. 8. 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 f9 (c on t'd ) 91 95  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l  W hi te w in e, of an ac tu al al co ho lic str en gt h : 0 46 ,6 2 46 ,6 2 46 ,6 2 \ 91 96   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 K : 92 ,0 2 K : 77 ,2 2 10 8, 94 91 97   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 94 ,2 1 K : 79 ,4 1 11 1, 13 91 98   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 K : 96 ,3 9 K : 81 ,5 9 11 3, 31 91 99   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 98 ,5 8 K : 83 ,7 8 11 5, 50 I 92 00   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 10 0, 76 K : 85 ,9 6 11 7, 68 \ I 92 01   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : 0 0 K : 10 2, 95 K : 88 ,1 5 11 9, 87 92 02   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 K : 92 ,0 2 K : 77 ,2 2 10 8, 94 l 92 03   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 K : 94 ,2 1 K : 79 ,4 1 11 1, 13 l 9 2 0 4   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 K : 96 ,3 9 K : 81 ,5 9 11 3, 31 \ 92 05   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 K : 98 ,5 8 K : 83 ,7 8 11 5, 50 | | \ 92 06   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 K : 10 0, 76 K : 85 ,9 6 11 7, 68 | | l 9 2 0 7   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 K : 10 2, 95 K. : 88 ,1 5 11 9, 87 I 22 04 21 51  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tu al al co ho lic str en gt h : I I I 92 09   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 - - 12 2, 05 l l 92 10   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 - - 12 4, 24 \ 92 11   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 - - 12 6, 42 l l 9 2 1 2   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 - - 12 8, 61 \ 92 13   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 - - 13 0, 79 l 92 14   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 - - 13 2, 98 \ 92 15   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 - - 13 5, 16 l l 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 - - ¢ 13 7, 35 I 22 04 21 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I I 92 17   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 0 78 ,4 0 78 ,4 0 78 ,4 0 l 92 18   O th er 0 13 4, 30 13 4, 30 13 4, 30 l l Official Journal of the Eurooean Communities No L 229/33 No L 229/34 C N co de A dd it io na l co &lt;} e D es cr ip tio n N o te C Y D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) T ab le A dd it io na l co de : 22 04 21 59 (c on t'd )  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,2 7 47 ,2 7 47 ,2 7 \ l 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (2) 48 ,5 6 48 ,5 6 48 ,5 6 l 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (2) 49 ,8 6 49 ,8 6 49 ,8 6 \ 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 51 ,1 5 51 ,1 5 51 ,1 5 I \ 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 52 ,4 5 52 ,4 5 52 ,4 5 I 92 24   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,7 4 53 ,7 4 53 ,7 4 l \ 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 55 ,0 4 55 ,0 4 55 ,0 4 \ 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e, of an ac tu al al co ho lic str en gt h : (2) 56 ,3 3 56 ,3 3 56 ,3 3 92 27   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l CM 2) K : 10 5, 13 K : 90 ,3 3 12 2, 05 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 7, 32 K : 92 ,5 2 12 4, 24 | | \ 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K : 10 9, 50 K : 94 ,7 0 12 6, 42 I l I 92 30   Ex ce ed ing 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l CM 2) K : 11 1, 69 K : 96 ,8 9 12 8, 61 l l 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 K : 11 3, 87 K : 99 ,0 7 13 0, 79 l l l i 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 K : 11 6, 06 K : 10 1, 26 13 2, 98 I l 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 K : 11 8, 24 K : 10 3, 44 13 5, 16 I I I l 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : O O K : 12 0, 43 K. : 10 5, 63 13 7, 35 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 K ; 10 5, 13 K : 90 33 12 2, 05 I I 92 36   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 K : 10 7, 32 K : 92 ,5 2 12 4, 24 l i I l 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 K ; 10 9, 50 K : 94 ,7 0 12 6, 42 I I I l 92 38   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l O O K : 11 1, 69 K : ,96 ,8 9 12 8, 61 \ \ 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l O O K : 11 3, 87 K : 99 ,0 7 13 0, 79 I I l l 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l O O K : 11 6, 06 K : 10 1, 26 13 2, 98 I l l l 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l O O K : 11 8, 24 K : 10 3, 44 13 5, 16 \ \ 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l O O K : 12 0, 43 K : 10 5, 63 13 73 5 l l 22 04 21 90 92 43 92 44  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 86 ,7 0 14 1, 60 Official Journal of the European Communities 23. 8. 9C 23. 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A, TN , Y U O th er co un tr ie s . (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 21 90 (c on t'd ) 22 04 29 25 92 45 92 46 92 47 92 48 92 49 92 50 92 51 92 52 92 53 92 54 92 55 92 56 95 00 95 01 95 02 95 03 95 04 95 05 95 06 95 07 95 08 95 09 95 10  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h :   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  W hi te w in e, of an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h :   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s   O th er  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l  Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l O 0) 0) 0 0 (') 0 0 0 (2) CM 2) 0 0 CM 2) 0 (2) 0 0 0 0 0 0 0 0 0 0 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 K : 12 2, 61 K : 12 4, 80 K : 12 6, 98 K : 12 9, 17 K : 12 2, 61 K : 12 4, 80 K : 12 6, 98 K : 12 9, 17 10 9, 91 88 ,7 6 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 K : 10 7, 81 K : 11 0, 00 K : 11 2, 18 K ; 11 4, 37 K : 10 7, 81 K : 11 0, 00 K : 11 2, 18 K : 11 4, 37 10 9, 91 88 ,7 6 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 57 ,6 3 58 ,9 2 60 ,2 2 61 ,5 1 13 9, 53 14 1, 72 14 3, 90 14 6, 09 13 9, 53 14 1, 72 14 3. 90 14 6, 09 10 9. 91 88 ,7 6 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 11 11 11 11 11 11 11 11 11 11 11 75 95 75 95 75 96 75 96 75 96 75 96 75 96 7S 96 75 96 75 96 75 96 Official Journal of the European Communities No L 229/35 No L 229/36 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 25 (c on t'd ) 95 11   O th er ,o f an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l 0 0 39 ,3 3 39 ,3 3 39 ,3 3 11 75 96 95 12    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 11 75 96 l 95 13    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 11 75 96 95 14    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 44 ,7 9 11 75 96 I 95 15    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 11 75 96 l 95 16    Ex ce ed in g 11 % vo l bu t. no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 11 75 96 95 17  Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 ,3 5 51 ,3 5 51 ,3 5 11 75 96 l 95 18    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 11 75 96 95 19    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 11 75 96 22 04 29 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re , of an ac tu al alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : l 95 20     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l I 59 ,0 8 59 ,0 8 59 ,0 8 I I l l 95 21     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l I I 61 ,1 6 61 ,1 6 61 ,1 6 I l l 95 22     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l I I 63 ,9 4 63 ,9 4 63 ,9 4 I l l 95 23     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l I I 66 ,7 2 66 ,7 2 66 ,7 2 I l l l 95 24     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l I I 69 ,5 0 69 ,5 0 69 ,5 0 I l l l 95 25     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 72 ,2 8 72 ,2 8 72 ^8 \ \ l l 95 26     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l I I 75 ,0 6 75 ,0 6 75 ,0 6 | | l l 95 27     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l I I 77 ,8 4 77 ,8 4 77 ,8 4 I I l l l 95 28     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l | | 80 ,6 2 80 ,6 2 80 ,6 2 I l l \ 95 29     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l I I 83 ,4 0 83 ,4 0 83 ,4 0 I l l l 95 30     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l | | 86 ,1 8 86 ,1 8 86 ,1 8 I l l l 95 31     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l | | 88 ,9 6 88 ,9 6 88 ,9 6 I l I l 95 32     Ex ce ed in g 20 % vo l 90 ,3 5 90 ,3 5 90 ,3 5 | | \ Official Journal of the Eurooean Communities 23 . 8. 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA R eg ul at io n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 29 (c on t'd ) 95 33 95 34 95 35 95 36 95 37 95 38 95 39 95 40 95 41 9 5 4 2 95 43 95 44 95 45 95 46 95 47 95 48 95 49 95 50 95 51 95 52 95 53 95 54 95 55 95 56 95 57 95 58 95 59  W in e im po rte d un de r th e na m e Po rtu gi es er :   In co nt ain er s ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h :    L es s th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed ing 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g, 13 % vo l  O th er w in e :   In co nt ain er s ho ld in g mo re th an 2 lit re s bu tn ot m or e th an 20 lit res ,o f an ac tu al alc oh ol ic str en gt h :    Le ss th an 9 % vo l 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed ing 10 ,5 % vo lb ut no t ex ce ed in g 11 % vo l    Ex ce ed ing 11 % vo lb ut no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed ing 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 39 ,3 3 40 ,4 2 42 ,6 1 44 ,7 9 46 ,9 8 49 ,1 6 51 ,3 5 53 ,5 3 55 ,7 2 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 39 ,3 3 40 ,4 2 42 ,6 1 44 ,7 9 46 ,9 8 49 ,1 6 51 ,3 5 53 ,5 3 55 ,7 2 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 39 ,3 3 40 ,4 2 42 ,6 1 44 ,7 9 46 ,9 8 49 ,1 6 51 35 53 ,5 3 55 ,7 2 60 ,4 8 61 ,5 7 63 ,7 6 65 ,9 4 68 ,1 3 70 ,3 1 72 ,5 0 74 ,6 8 76 ,8 7 12 12 1 2 12 12 12 12 12 1 2 12 12 12 12 1 2 12 12 12 12 1 2 12 12 12 12 12 12 12 12 75 97 7 5 9 7 75 97 75 97 75 97 7 5 9 7 7 5 9 7 7 5 9 7 7 9 5 7 7 5 9 7 75 97 75 97 7 5 9 7 75 97 75 97 7 5 9 7 7 5 9 7 7 5 9 7 75 98 75 98 75 98 7 5 9 8 75 98 75 98 75 98 75 98 75 98 Official Journal of the European Communities No L 229/37 No L 229/38 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , - Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 29 29 (co nt 'd) 95 60   O th er ,o f an ac tu al alc oh ol ic str en gt h :    L es s th an 9 % vo l 0 0 39 ,3 3 39 ,3 3 39 ,3 3 12 75 98 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 40 ,4 2 40 ,4 2 40 ,4 2 12 75 98 95 62    Ex ce ed in g 9,5 % vo lb ut no t ex ce ed in g 10 % vo l 0 0 42 ,6 1 42 ,6 1 42 ,6 1 12 75 98 95 &lt;&gt; 3    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 0 44 ,7 9 44 ,7 9 - 44 ,7 9 12 75 98 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0 0 46 ,9 8 46 ,9 8 46 ,9 8 12 75 98 95 65  Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l 0 0 49 ,1 6 49 ,1 6 49 ,1 6 12 75 98 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l 0 0 51 ,3 5 51 ,3 5 51 ,3 5 12 75 98 95 67    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l 0 0 53 ,5 3 53 ,5 3 53 ,5 3 12 75 98 95 68    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 0 0 55 ,7 2 55 ,7 2 55 ,7 2 12 75 98 22 04 29 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 95 69    In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04   O th er : 0 60 ,6 0 60 ,6 0 60 ,6 0 95 70    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 95 71  O th er  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : 0 69 ,0 0 69 ,0 0 69 ,0 0 95 72   In cp nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s 0 10 9, 91 10 9, 91 10 9, 91 14 7 5 9 9 95 73   O th er  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 88 ,7 6 88 ,7 6 88 ,7 6 14 7 5 9 9 95 74    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 14 76 14 \ 95 75    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 14 76 14 95 76    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 14 76 14 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 14 76 14 95 78    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 14 7 6 1 4 95 79    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 14 76 14 95 80    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 ,2 7 62 ,2 7 14 76 14 95 81    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 0 0 64 ,4 6 64 ,4 6 64 ,4 6 14 76 14 Official Tournal of the Eurooean Communities 23. 8 . 90 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de 23. 8 . 90 T ab le A dd it io na l co de 22 04 29 39 A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , M A , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) 95 82 95 83 95 84 95 85 95 86 95 87 95 88 95 89 95 90 95 91 9 5 9 2 95 93 95 94 95 95 95 96 95 97 95 98 95 99 96 00 96 01 96 02 96 03 96 04 96 05 9 6 0 6 96 07  Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na ln ot e 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l al co ho lic str en gt h :   8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l   Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo lb ut no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo lb ut no te xc ee di ng 12 % vo l     Ex ce ed in g 12 % vo l bu t no te xc ee di ng 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no te xc ee di ng 16 % vo l     Ex ce ed in g 16 % vo lb ut no te xc ee di ng 17 % vo l     Ex ce ed in g 17 % vo lb ut no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo lb ut no te xc ee di ng 19 % vo l   Ex ce ed in g 19 % vo lb ut no te xc ee di ng 20 % vo l Ex ce ed in g 20 % vo l Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po ten tia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed ing 9 % vo lb ut no te xc ee di ng 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo lb ut no te xc ee di ng 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo lb ut no te xc ee di ng 15 % vo l  Ex ce ed ing 15 % vo l bu tn ot ex ce ed in g 16 % vo l  Ex ce ed in g 16 % vo lb ut no t ex ce ed in g 17 % vo l     Ex ce ed ing 17 % vo lb ut no te xc ee di ng 18 % vo l     Ex ce ed in g 18 % vo lb ut no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo lb ut no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 61 ,8 6 63 ,9 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 93 ,1 3 64 ,6 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 94 ,5 2 95 ,9 1 61 ,8 6 63 ,9 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 93 ,1 3 64 ,6 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 94 ,5 2 95 ,9 1 61 ,8 6 63 ,9 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 93 ,1 3 64 ,6 4 66 ,7 2 69 ,5 0 72 ,2 8 75 ,0 6 77 ,8 4 80 ,6 2 83 ,4 0 86 ,1 8 88 ,9 6 91 ,7 4 94 ,5 2 95 ,9 1 Official Journal of the European Communities No L 229/39 No L 229/40 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 39 co nt 'd)  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 96 08 In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er : 0 60 ,6 0 60 ,6 0 60 ,6 0 \ 96 09    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s 0 90 ,1 5 90 ,1 5 90 ,1 5 l 96 10  O th er  W in e im po rte d un de r th e na m e Po rtu gi es er : In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 69 ,0 0 69 ,0 0 69 ,0 0 96 11 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 15 76 18 l 96 12  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 18 l 96 13 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 18 96 14    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 18 96 15  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 15 76 18 I 96 16    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 15 76 18 96 17    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ,2 7 62 ,2 7 62 ,2 7 15 76 18 96 18    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 18 96 19    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 79 ,0 5 79 ,0 5 79 ,0 5 15 76 19 96 20  Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 81 ,2 4 81 ,2 4 81 ,2 4 15 76 19 96 21    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 83 ,4 2 83 ,4 2 83 ,4 2 15 76 19 96 22    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 85 ,6 1 85 ,6 1 85 ,6 1 15 76 19 96 23    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l 0 0 57 ,9 0 57 ,9 0 57 ,9 0 15 76 19 96 24   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 0 60 ,0 9 60 ,0 9 60 ,0 9 15 76 19 96 25  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l 0 0 62 ^7 62 ,2 7 62 ,2 7 15 76 19 l 96 26  Ex ce ed in g 14 ,5 % vo l' bu t no t ex ce ed in g 15 % vo l 0 0 64 ,4 6 64 ,4 6 64 ,4 6 15 76 19 Official Journal of the European Communities 23. 8 . 90 23 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co d e 22 04 29 45  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 96 31    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   87 ,7 9 9 6 3 2    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   89 ,9 8 \ 96 33    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0   92 ,1 6 9 6 3 4    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l ~C )   94 ,3 5 l 96 35    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l C)   ¢ 96 ,5 3 96 36    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (') 98 ,7 2 96 37    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   66 ,6 4 l 96 38    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0)   68 ,8 3 l 96 39    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0   71 ,0 1 l \ 96 40    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   73 ,2 0 l 96 41    Ex ce ed in g 17 . % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')   75 ,3 8 l l 96 42    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (')   77 ,5 7 I 22 04 29 49  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e I I 96 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s: (2) 64 ,8 0 64 ,8 0 64 ,8 0 9 6 4 4     O f an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re I 90 ,1 5 90 ,1 5 90 ,! 5 I 96 45     O th er    O th er : 0 96 35 96 35 96 ,3 5 I 96 46     O f an ac tu al alc oh ol ic str en gt h of 15 % vo l an d ex ce ed in g 33 0 g to ta l dr y ex tra ct pe r lit re I 69 ,0 0 69 ,0 0 69 ,0 0 I 96 47     O th er 0 - 75 ,2 0 75 ,2 0 75 ,2 0 l l Official Journal of the European Communities No L 229/41 STo L 229/42 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 49 (c on t'd ) 96 48  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter 22 of th e co m bi ne d no m en cla tu re ,o fa n ac tu al alc oh ol ic str en gt h of 18 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 0 46 ,6 2 46 ,6 2 46 ,6 2 \ 96 49  Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 87 ,7 9 87 ,7 9 87 ,7 9 l l 96 50    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l T )0 89 ,9 8 89 ,9 8 89 ,9 8 l 96 51    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l O O 92 ,1 6 92 ,1 6 92 ,1 6 l \ 96 52    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 94 ,3 5 94 ,3 5 94 ,3 5 l 96 53    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 96 ,5 3 96 ,5 3 96 ,5 3 l 96 54    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : 0 0 98 ,7 2 98 ,7 2 98 ,7 2 I 96 55    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 66 ,6 4 66 ,6 4 66 ,6 4 l \ 96 56    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 68 ,8 3 68 ,8 3 68 ,8 3 l 96 57    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 71 ,0 1 71 ,0 1 71 ,0 1 l 96 58    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 73 ,2 0 73 ,2 0 73 ,2 0 l 96 59    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 75 ,3 8 75 ,3 8 75 ,3 8 l 96 60    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0 0 77 ,5 7 77 ,5 7 77 ,5 7 \ 96 61    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 87 ,7 9 87 ,7 9 87 ,7 9 l 96 62    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 89 ,9 8 89 ,9 8 89 ,9 8 l 96 63    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 92 ,1 6 92 ,1 6 92 ,1 6 \ l 96 64    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 94 ,3 5 94 ,3 5 94 ,3 5 I l 96 65    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 96 ,5 3 96 ,5 3 96 ,5 3 l 96 66    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 - 98 ,7 2 98 ,7 2 98 ,7 2 96 67    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 0 66 ,6 4 66 ,6 4 66 ,6 4 \ l 96 68    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l 0 0 68 ,8 3 68 ,8 3 68 ,8 3 \ l 96 69    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l 0 0 71 ,0 1 71 ,0 1 71 ,0 1 l 96 70    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l 0 0 73 ,2 0 73 ,2 0 73 ,2 0 96 71    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l 0 0 75 ,3 8 75 ,3 8 75 ,3 8 l 96 72    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l 0 0 77 ,5 7 77 ,5 7 77 ,5 7 Official Journal of the European Communities 23. 8 . 90 &gt;3 . 8 . 90 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 2 2 0 4 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni ): In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 7S    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0)   10 0, 90 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0   10 3, 09 I 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   10 5, 27 I 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   10 7, 46 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')   10 9, 64 \ 96 80    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0)   11 1, 83 \ l 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   11 4, 01 l 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0) 11 6 , 20 I 96 83    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   79 ,7 5 \ 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (*)   81 ,9 4 l \ 96 85    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   84 ,1 2 I I l 96 86  Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   86 ,3 1 l 9 6 8 7  Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')   88 ,4 9 l 96 88  Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (!)   90 ,6 8 l 96 89    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0)   92 ,8 6 l 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   95 ,0 5 I 22 04 29 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e : I I I I 96 91   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 O th er : 0 78 ,4 0 78 ,4 0 78 ,4 0 96 92  In co nt ain er s ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s 0 11 3, 15 11 3, 15 11 3, 15 l 96 93    O th er 0 92 ,0 0 92 ,0 0 92 ,0 0 | | Official Journal of the European Communities No L 229/43 No L 229/44 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 59 (c on t'd )  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : I 96 94   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 47 ,2 7 47 ,2 7 47 ,2 7 96 95   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 48 ,5 6 48 ,5 6 48 ,5 6 I 96 96 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 49 ,8 6 49 ,8 6 49 ,8 6 9 6 9 7   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 51 ,1 5 51 ,1 5 51 ,1 5 96 98   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 52 ,4 5 52 ,4 5 52 ,4 5 I l 9 6 9 9   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 53 ,7 4 53 ,7 4 53 ,7 4 I I 97 00   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 55 ,0 4 55 ,0 4 55 ,0 4 I I 97 01   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l  W hi te w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s, of an ac tu al alc oh ol ic str en gt h : 0 56 ,3 3 56 ,3 3 56 ,3 3 9 7 0 2    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 10 0, 90 10 0, 90 10 0, 90 97 03  Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 10 3, 09 10 3, 09 10 3, 09 I I \ 9 7 0 4    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 10 5, 27 10 5, 27 10 5, 27 I l 97 05  Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 10 7, 46 10 7, 46 10 7, 46 97 06    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 10 9, 64 10 9, 64 10 9, 64 l i 97 07    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 11 1, 83 11 1, 83 11 1, 83 | | 97 08    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 11 4, 01 11 4, 01 11 4, 01 97 09    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : 0 0 11 6, 20 11 6, 20 11 6, 20 97 10  Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 0 79 ,7 5 79 ,7 5 79 ,7 5 97 11    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 0 81 ,9 4 81 ,9 4 81 ,9 4 97 12    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 0 84 ,1 2 84 ,1 2 84 ,1 2 l i 97 13    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 0 86 ,3 1 86 31 86 ,3 1 | | I 9 7 1 4    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 0 88 ,4 9 88 ,4 9 88 ,4 9 \ 97 15    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 0 90 ,6 8 90 ,6 8 90 ,6 8 | | 97 16 :  Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 0 92 ,8 6 92 ,8 6 92 ,8 6 9 7 1 7    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 0 95 ,0 5 95 ,0 5 95 ,0 5 l Official Journal of the European Communities 23. 8 . 90 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n 23. 8 . 90 T ab le A dd it io na l co de 22 04 29 59 (co nt 'd)  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h :    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 97 18 9 7 1 9 97 20 97 21 9 7 2 2 97 23 97 24 97 25 97 26 97 27 97 28 97 29 97 30 97 31 9 7 3 2 97 33   O th er ,o f an ac tu al alc oh ol ic str en gt h : N o te C Y D Z , M A , T N , Y U O th er co un tr ie s (E CU /h l) (E CU /h l) (E CU /h l) 0 0 10 0, 90 10 0, 90 10 0, 90 0 0 10 3, 09 10 3, 09 10 3, 09 0 0 10 5, 27 10 5, 27 10 5, 27 0 0 10 7, 46 10 7, 46 10 7, 46 0 0 10 9, 64 10 9, 64 10 9, 64 0 0 11 1, 83 11 1, 83 11 1, 83 0 0 11 4, 01 11 4, 01 11 4, 01 0 0 11 6, 20 11 6, 20 11 6, 20 0 0 79 ,7 5 79 ,7 5 79 ,7 5 0 0 81 ,9 4 81 ,9 4 81 ,9 4 0 0 84 ,1 2 84 ,1 2 84 ,1 2 0 0 86 ,3 1 86 ,3 1 86 ,3 1 0 0 88 ,4 9 88 ,4 9 88 ,4 9 0 0 90 ,6 8 90 ,6 8 90 ,6 8 0 0 92 ,8 6 92 ,8 6 92 ,8 6 0 0 95 ,0 5 95 ,0 5 95 ,0 5 86 ,7 0 86 ,7 0 86 ,7 0 12 0, 45 12 0, 45 12 0, 45 99 ,3 0 99 ,3 0 99 ,3 0 57 ,6 3 57 ,6 3 57 ,6 3 58 ,9 2 58 ,9 2 58 ,9 2 60 ,2 2 60 ,2 2 60 ,2 2 61 ,5 1 61 ,5 1 61 ,5 1 Official Journal of the European Communities    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 22 04 29 90 97 34 97 35 97 36  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e :   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04   O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu tn ot m or e th an 20 lit re s:  - - O th er  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b )t o Ch ap ter 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : 97 37 97 38 97 39 97 40   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l No L 229/45 No L 229/46 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd iti on al co de 22 04 29 90 I I  W hi te w in e : I \ (c on t'd ) \   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : I I 97 41  Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 11 8, 38 11 8, 38 11 8, 38 \ 97 42  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 12 0, 57 12 0, 57 12 0, 57 l I 97 43    Ex ce ed in g 23 % vo l bu t rio t ex ce ed in g 23 ,5 % vo l (') 12 2, 75 12 2, 75 12 2, 75 \ 97 44  Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l O th er ,o f an ac tu al alc oh ol ic str en gt h : (') 12 4, 94 12 4, 94 12 4, 94 \ 97 45    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 97 ,23 " 97 ,2 3 97 ,2 3 l l \ 97 46  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 0 99 ,4 2 99 ,4 2 99 ,4 2 l l 97 47  Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 1, 60 10 1, 60 10 1, 60 \ 97 48    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l  O th er w in e : In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 0) 10 3, 79 10 3, 79 10 3, 79 97 49    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (  ) 11 8, 38 11 8, 38 11 8, 38 I I 97 50    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 12 0, 57 12 0, 57 12 0, 57 I - I 97 51    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 2, 75 12 2, 75 12 2, 75 9 7 5 2    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (') 12 4, 94 12 4, 94 12 4, 94 97 53    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 0) 97 ,2 3 97 ,2 3 97 ,2 3 l l 97 54    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 99 ,4 2 99 ,4 2 99 ,4 2 l l I i 9 7 5 5  Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 1, 60 10 1, 60 10 1, 60 l i 97 56    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 10 3, 79 10 3, 79 10 3, 79 22 04 30 91  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 97 57    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h O th er : 3, 98 3, 98 3, 98 97 58    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W h it e : 3, 98 3, 98 3, 98 97 59    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 97 60  Pe r % vo l of po te nt ia l alc oh ol ic str en gt h | | 3, 98 3, 98 3, 98 Official Tournal of the European Communities 23. 8 . 90 23. 8 . 90 C N co de A dd it io na l C od e D es cr ip tio n N ot e C Y D Z , M A , T N , Y U O th er co un tr ie s M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /fi l) (E CU /h l) T ab le A dd it io na l co de 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : - - W hi te : I 97 61    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 98 - 3, 98 3, 98 I 97 62    Pe r % vo l of po ten tia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t:   W hi te : 3, 98 3, 98 3, 98 1 97 63    Pe r % vo l of po ten tia l alc oh ol ic str en gt h   O th er : 3, 98 3, 98 3, 98 I 97 64    Pe r % vo l of po ten tia l alc oh ol ic str en gt h l i 3, 98 3, 98 3, 98 l l (l) Th e ref ere nc e pr ice sh all be inc rea se d by EC U 1 pe r % vo la ctu al alc oh oli c str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. 0 If the tot al dr y ex tra ct of ap ro du ct ex ce ed st he ma xim um qu an tit ies set ou ti n ad dit ion al no te 3( B) of Ch ap ter 22 of the co mb ine d no me nc lat ur e, the pr od uc ti st o be cla ssi fie d in the hi gh er ca teg or y of the co m bi ne d no m en cla tu re ,t he re fe re nc e pr ice to be ap pl ied be in g th at of th e ne w co de .W he re th e ne w CN co de ha s se ve ral ad di tio na l co de s, th e fir st th er eo f wi ll ap pl y.' Official Tournal of the European Communities No L 229/47